Citation Nr: 1021214	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.  


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from June 1984 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for left ear hearing loss 
and assigned an initial noncompensable disability rating.  In 
March 2008, the Board remanded the claims for additional 
development.  The case was again remanded in August 2009 for 
an up-to-date examination to evaluate the Veteran's hearing 
loss in the left ear.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service-
connected hearing loss of the left ear has been manifested by 
no more than auditory acuity level IV.  The hearing loss in 
his right ear is not service-connected.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss in the 
left ear are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3) 
(West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and VA treatment 
records, and afforded him examinations with respect to the 
claim in February 2004 and October 2009.  There is no 
evidence that there has been a change in the service-
connected disability since the last examination.  
Accordingly, a remand for a more recent examination is not 
necessary.  38 C.F.R. § 3.327(a) (2009).   

The February 2004 and October 2009 reports of VA examination 
are thorough and supported by the outpatient treatment 
records.  The Board acknowledges that the October 2009 
examiner found that the Veteran's speech discrimination 
scores were not reliable in that they did not correspond with 
the Veteran's better puretone threshold results.  Even 
considering the unreliable speech discrimination scores, the 
Veteran still does not meet the criteria for an initial 
compensable rating.  Thus, despite any errors in the October 
2009 examination, the examinations overall are adequate bases 
upon which to base a decision.  

The Board finds these actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Initial Rating

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(initial staged ratings).   

The assignment of a disability rating for hearing impairment 
is devised by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level in 
decibels, measured by puretone audiometric tests in the 
frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 
4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (2009).  However, under 38 U.S.C.A. 
§ 1160, if the service-connected ear is 10 percent or more 
disabling, hearing impairment of the nonservice-connected ear 
is considered in assigning the rating.  See also 38 C.F.R. 
§ 3.383(a)(3).   In this case, the Veteran's right ear is not 
service-connected and his service-connected left ear is not 
10 percent or more disabling.  Therefore, his right ear will 
be assigned a designation of Roman Numeral I.

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

In this case, the Veteran's test results do not meet the 
numerical criteria for rating under Table VIA, and thus his 
hearing loss will be rated by the usual method only.

On VA audiology examination in February 2004, the Veteran's 
puretone thresholds in the right ear at 1000, 2000, 3000, and 
4000 Hertz were 
15, 25, 10, and 15 decibels, respectively, with average 
decibel loss of 11.25.  Puretone thresholds in the left ear 
at 1000, 2000, 3000, and 4000 Hertz were 
15, 15, 40, and 80 decibels, respectively, with an average 
decibel loss rounded up to 38.  Speech recognition or 
discrimination was 100 percent in the right ear and 100 in 
the left ear.   

On VA audiology examination in October 2009, the Veteran's 
puretone thresholds in the right ear at 1000, 2000, 3000, and 
4000 Hertz were 20, 5, 15, and 25 decibels, respectively, 
with average decibel loss of 16.  Puretone thresholds in the 
left ear at 1000, 2000, 3000, and 4000 Hertz were 20, 25, 30, 
and 65 decibels, respectively, with an average decibel loss 
of 35.  Speech recognition or discrimination was 88 percent 
in the right ear and 72 in the left ear.  However, his 
responses on speech discrimination testing were considered to 
be unreliable because the responses were inconsistent, in 
that they did not appear to correspond to his better puretone 
thresholds.  He reported that his situations of greatest 
difficulty were in conversations, listening to television, 
and carrying on conversations on a telephone.  

For the hearing loss in the service-connected left ear to be 
rated 10 percent, for use in determining the hearing loss in 
both ears, the hearing acuity would have to be at Level X or 
XI.  

Because the Veteran's right ear is not service connected and 
his left ear does not meet the criteria for a 10 percent 
rating, his right ear is designated a Roman Numeral I.  
38 C.F.R. §§ 3.383(a), 4.85(f).  For the left ear, the 
average puretone thresholds of 38 and 35 decibels, along with 
speech discrimination percentages of 100 percent and 72, 
warrant designations of Roman Numeral I and IV, respectively, 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where the left ear is either Roman Numeral 
I or IV, and the right ear is Roman Numeral I, the 
appropriate rating is 0 percent under DC 6100.  

Accordingly, even though the VA audiometric tests of 2004 and 
2009 show that the Veteran's hearing acuity in the left ear 
has become worse during the pendency of the appeal, it 
remains at a noncompensable degree of impairment.  

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected left ear 
hearing loss.  However, according to the February 2004 and 
October 2009 audiometric test results, as compared to the 
rating criteria, an increased rating may not be granted. 

"The Secretary [of VA], in an internal guidance document, 
recently reaffirmed the need for VA audiologists to describe 
the effect of a hearing disability on a claimant's 
occupational functioning and daily activities."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

"The policy of describing the results of all tests conducted 
makes sense, particularly in the context of the 
extraschedular rating provision.  38 C.F.R. § 3.321(b).  
Unlike the rating schedule for hearing loss, § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Martinak, 21 
Vet. App. 455 (2007).  

In the Veteran's attachment to his VA Form 9, Appeal to the 
Board, he stated that his hearing loss had become worse since 
his retirement from military service.  However, there is no 
evidence that he requires the use of hearing aids or that he 
has sought or received any treatment for his hearing loss.  
The Veteran has not otherwise described any adverse impact 
upon his employment or his daily activities.  This is 
sufficient to comply with the applicable VA policies.  
Martinak, at 455.  

Further, the Board finds that since the claim for service 
connection was filed in January 2004 the Veteran's service-
connected hearing loss has not been compensably disabling, so 
his rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition during that time period.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


Extraschedular Rating Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the disability picture is not shown to be incapable of 
accurate evaluation with the use of the schedular rating 
criteria and the rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's 
hearing loss in the left ear, reasonably describe the 
Veteran's disability level and symptomatology, and provided 
for higher ratings for more severe symptoms of hearing loss.

There is no evidence of frequent periods of hospitalization 
for this disorder, and there is also no evidence of marked 
interference with employment due solely to hearing loss in 
the left ear.  Thus, the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is adequate.  So, the criteria for submission for 
consideration of an extra-schedular rating are not met.  
Thun, Id. 

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The Veteran has not alleged that his service-connected left 
ear hearing loss disability prevents him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him and 
there is no other evidence that the hearing loss causes 
unemployability.  Accordingly, the Board concludes that the 
record does not raised a claim of entitlement to TDIU rating, 
and consideration of a TDIU rating is therefore not 
warranted.


ORDER

An initial compensable rating for left ear hearing loss is 
denied. 



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


